Citation Nr: 0919633	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include recurrent strains.  

2.  Entitlement to service connection for a left foot 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse





ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
February 1966 to February 1986, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The claims had initially 
been denied in June 2000; however, re-adjudication occurred 
de novo so that the Veterans Claims Assistance Act of 2000 
(VCAA) could be complied with.  Timely disagreement was filed 
with the August 2001 rating decision.  The claims file has 
been transferred to the RO in Houston, Texas, where the 
appeal originates from.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has a somewhat complicated procedural history, and 
there is some misunderstanding on the part of the RO as to 
how the issues on appeal are to be categorized.  The Veteran 
initially was denied service connection for the claimed 
disabilities in a June 2000 rating decision.  Following this, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, and the Veteran was given appropriate notice as to 
the requirements necessary to substantiate his claims for 
benefits.  Following this remedial notice, the claims were 
re-adjudicated on the merits in an August 2001 rating 
decision which determined that there were no indications of 
knee or foot injuries or disorders in service or within a 
year after service discharge.  The claims were denied, and VA 
received correspondence from the Veteran in June 2002 (dated 
by the Veteran in May 2002) which expressed a "request for 
reconsideration" of the bilateral knee and left foot claims.  
The RO did not treat this as a notice of disagreement.  
Indeed, the record contains a notice sent to members of the 
U.S. Congress (whom the Veteran had petitioned for 
assistance) which explained that as the terms "I disagree 
with" or "disagreement" were not put forth by the Veteran 
in association with the August 2001 rating decision, that 
they could not be considered a notice of disagreement for 
purposes of the claims.  This is contrary to VA regulations.  

38 C.F.R. § 20.201 does not mandate any specific language to 
be used in positing disagreement with an RO decision.  By the 
letter sent to VA by the Veteran after the August 2001 rating 
action, it is clear that he was dissatisfied with the RO's 
decision to deny service connection for bilateral knee and 
left foot disabilities.  The letter was received by VA in 
June 2002 according to the date/time stamp affixed by the RO 
(apparently the letter was associated with other 
disagreements for matters not currently on appeal), and it is 
a timely disagreement with the August 2001 rating decision.  
As such, subsequent rating actions which address the claims 
as petitions to reopen are moot, and the August 2001 decision 
did not reach finality.  The claims are to be addressed on 
the merits of service connection, for which further 
evidentiary development is required.  

The Veteran had an examination in December 1999 that 
addressed both current bilateral knee and left foot 
disabilities.  X-rays were performed, and diagnoses of 
recurrent bilateral knee strain and arthritis in the left 
foot were entered.  It was noted in the foot examination that 
there was a history of an injury to the foot in service 
(reported as occurring while stepping off a helicopter in 
1968/69); however, the Veteran did not report the condition 
at the time of occurrence.  

The Board notes that the service treatment records do not 
indicate any left foot complaints; however, the Veteran did 
serve as a helicopter pilot for many years in service, to 
include duty in Vietnam, and the Board is of the opinion that 
such flight duty (to include hard landings, extended sitting 
with exposure to rotor motion, etc.) would be the type of 
service that, at least potentially, could be causative of the 
current left foot and bilateral knee conditions.  With 
respect to the knees specifically, there is a service 
treatment record, dated in October 1983, which states that 
the Veteran had a "long history of knee pain with effusion 
dating to April 1980." Regarding both claims, the Veteran's 
spouse (a registered nurse), has submitted an opinion to the 
Board that, in her medical opinion, it is at least as likely 
as not that the Veteran's knee and foot disabilities are 
related to the conditions of his service.  

While the Veteran's spouse, as a nurse, is competent to give 
medical opinions regarding etiology (Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)), it is not indicated that she examined 
the Veteran, reviewed the service treatment records, or 
listed any rationale in coming to her conclusions.  
Nonetheless, this statement, in concert with the Veteran's 
service history as a helicopter pilot (with twenty years 
active duty) and the October 1983 in-service note, does raise 
the possibility of a link between current disabilities and 
service.  As this is the case, the Veteran is to be afforded 
a comprehensive VA orthopedic examination to determine if any 
bilateral knee or left foot disability had causal origins in 
service (in the case of arthritis, within a year of 
separation), or is in some way related to any event or 
incident in service.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006). 

Accordingly, the case is REMANDED for the following action:

 1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature, approximate onset date or etiology 
of any bilateral knee disability and left 
foot disability which may currently be 
present.  Following a review of the 
relevant medical evidence in the claims 
file and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current bilateral knee and/or 
left foot disability began during 
active military service (in the case 
of arthritis, within a year of 
separation) or, is in any way 
related to an incident or event of 
active duty, to include the 
Veteran's many years of service as 
an Army helicopter pilot and his 
treatment for "long standing" knee 
pain in 1983.   

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claims.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claims for service 
connection.  If the benefits sought on 
appeal are denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




